DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              N.R., a child,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-1780

                         [December 21, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael J. Orlando, Judge; L.T. Case No. 06-2016-CJ-
004508-AXXX-CE.

   Carey Haughwout, Public Defender, and Virginia Murphy and Michael
Balangue, Assistant Public Defenders, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.